NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:


KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over
(DE 102007041486 A1 (RUST, H.) 15 May 2008 (15-05-2008) or DE 102010026535 A1 (RUST, H.) 12 January 2012 (12-01-2012) or CN 2579643 Y (XIA, G.) 15 October 2003 (15-10-2003)) in view of US Publication No. 2018/0236705 A1 (CONRAD, W.) 23 August 2018 (23-08-2018).
DE 102007041486 A1 discloses an extruder comprising: (a) an axially extending extruder barrel module (5, 6) having a feedstock inlet end and a feedstock outlet end axially spaced from the feedstock inlet end in a direction of flow through the extruder barrel module (see Figure 1 ), the extruder barrel module comprising an axially extending barrel in which an extruder barrel screw (11) is removably receivable;
(b) an axially extending extruder feeder module (4) removably connectable to the feedstock inlet end of the extruder barrel module, the extruder feeder module having an axially extending flow passage aligned with the direction of flow when the extruder feeder module is connected to the barrel module (see Figure 1 ), the axially extending flow passage having a feedstock outlet end and a screw motor module mounting end axially spaced from the feedstock outlet end of the extruder feeder module in a direction of flow through the axially extending flow passage (see Figure 1); (c) a screw motor module (2) removably connectable to the screw motor module mounting end of the extruder feeder module, the screw motor module having a motor drivingly connectable with a screw (7) in the flow passage of the extruder feeder module.


extending barrel in which an extruder barrel screw (31-33) is removably receivable;
(b) an axially extending extruder feeder module (2) removably connectable to the feedstock inlet end of the extruder barrel module, the extruder feeder module having an axially extending flow passage aligned with the direction of flow when the extruder feeder module is connected to the barrel module (see Figure 1 ), the axially extending flow passage having a feedstock outlet end and a screw motor module mounting end axially spaced from the feedstock outlet end of the extruder feeder module in a direction of flow through the axially extending flow passage (see Figure 1); (c) a screw motor module (1) removably connectable to the screw motor module mounting end of the extruder feeder module, the screw motor module having a motor drivingly connectable with a screw (25) in the flow passage of the extruder feeder module.
CN 2579643 Y discloses an extruder comprising: (a) an axially extending extruder barrel module (2) having a feedstock inlet end and a feedstock outlet end axially spaced from the feedstock inlet end in a direction of flow through the extruder barrel module (see Figure 1), the extruder barrel module comprising an axially extending barrel in which an extruder barrel screw (3) is removably receivable;
(b) an axially extending extruder feeder module (6) removably connectable to the feedstock inlet end of the extruder barrel module, the extruder feeder module having an axially extending flow passage aligned with the direction of flow when the extruder 
Moreover, DE 102007041486 A1 (Figure 2) and DE 102010026535 A1 (Figure 4) disclose the screw in the flow passage is drivingly connectable with the extruder barrel screw when the extruder is assembled.  CN 2579643 Y (Figure 3) discloses the screw in the flow passage and the extruder barrel screw comprise a single integrally formed screw.  However, none of these documents above explicitly discloses an electronics module electrically connectable with the screw motor module and mechanically removably mounted as part of the extruder. 
US Publication No. 2018/0236705 A1 to CONRAD discloses an extruder including an electronics module (1424) electrically connectable with the screw motor module and mechanically removably mounted as part of the extruder (¶ [0030], [0036], and see claim 1).  It would have been obvious to one skilled in the art to have provided any of the extruders of DE 102007041486 A1, DE 102010026535 A1, or CN 2579643 Y with an electronics module (1424) electrically connectable with the screw motor module and mechanically removably mounted as part of the extruder for the purposes of increasing the RPM of the screw subsequent to the temperature of the material passing through and/or being extruded from the barrel increasing above a predetermined value 
Claim 2 recites no further structure of the extruder and merely recites an unrelated operation that can be performed on the extruder, i.e., being shippable and is considered an inherent feature of the extruders of the prior art since they must be transported to the ultimate point of use after being manufactured.
Claims 3 and 12 relating to the weight of the modules is an obvious parameter since the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, for one skilled in the art to form the extruder modules of the prior art to be any desired size, including within the recited .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.    





/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





5 April 2021